Case 8:20-cv-00816-CEH-AAS Document 35 Filed 09/21/20 Page 1 of 1 PageID 326




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CORONACIDE, LLC,

       Plaintiff,

v.                                                          Case No: 8:20-cv-816-T-36AAS

WELLNESS MATRIX GROUP, INC. and
GEORGE TODT,

       Defendants.
___________________________________

                         CLERK’S ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant GEORGE TODT

in Tampa, Florida on the 21st day of September, 2020.



                                           ELIZABETH M. WARREN, CLERK


                                           By: s/DG, Deputy Clerk


Copies furnished to:

Counsel of Record
